Citation Nr: 1809895	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  06-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to initial ratings in excess of 20 percent for lumbar radiculopathy of the right and left legs.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative joint and disc disease, prior to November 28, 2000.

4.  Entitlement to a rating in excess of 40 percent for lumbar degenerative joint and disc disease, from November 28, 2000.

5.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

6.  Entitlement to initial ratings in excess of 10 percent for degenerative arthritis of the right and left knees.

7.  Entitlement to initial ratings in excess of 10 percent for degenerative arthritis of the right and left hips.

8.  Entitlement to a rating in excess of 10 percent for residuals of post-operative pilonidal cyst.

9.  Entitlement to ratings in excess of 10 percent for post-operative hallux valgus of the right and left feet. 

10.  Entitlement to ratings in excess of 10 percent for scars of the right and left feet.

11.  Entitlement to an effective date earlier than May 3, 1994, for the award of service connection for lumbar degenerative joint and disc disease.

12.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection for degenerative arthritis of the right and left hips.

13.  Entitlement to an effective date earlier than June 26, 2006, for the award of service connection for degenerative arthritis of the right and left knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and W.A.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from four rating decisions.

In a November 2005 rating decision, the Veteran's claims for ratings in excess of 10 percent for his post-operative hallux valgus of the right and left feet and scars of the right and left feet were denied.  In June 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2006.

In a February 2007 rating decision, the RO, inter alia, granted service connection for degenerative arthritis of the right and left knees and degenerative arthritis of the right and left hips, and assigned initial ratings of 10 percent for each disability, each effective June 26, 2006.  The RO also granted the Veteran's claim for an increased rating for post-operative pilonidal cyst, and assigned a rating of 10 percent, effective June 26, 2006.  In March 2007, the Veteran filed an NOD with the assigned disability ratings for each claim granted, as well as the effective dates for degenerative arthritis of the right and left hips.  In July 2007, the Veteran filed an NOD with the assigned effective dates for degenerative arthritis of the right and left knees.  An SOC which, inter alia, addressed the ratings assigned for bilateral degenerative arthritis of the knees and hips and post-operative pilonidal cyst, was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In an April 2007 rating decision, the RO granted service connection for lumbar degenerative joint and disc disease, major depressive disorder, and lumbar radiculopathy of the right and left legs (then-characterized as right and left tarsal tunnel syndrome under the same diagnostic code presently assigned), and assigned initial ratings of 40 percent, 30 percent, and 10 percent, respectively, each effective June 26, 2006.  The RO also, inter alia, denied service connection for bilateral hearing loss.  In May 2007, the Veteran filed an NOD with the assigned disability ratings and effective dates for each claim granted, and for the denial of service connection for bilateral hearing loss.  An SOC as to the denial of service connection was issued in June 2007, and the Veteran filed a substantive appeal for this claim (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.  An SOC as to the increased rating and earlier effective date claims was issued in October 2009, and the Veteran filed a substantive appeal for these claims (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In an April 2008 rating decision, the RO, inter alia, denied entitlement to effective dates earlier than June 26, 2006, for the award of service connection for lumbar degenerative joint and disc disease and major depressive disorder.  The RO also granted increased (20 percent) ratings for lumbar radiculopathy of the right and left legs, both from May 29, 2007.  In May 2008, the Veteran filed an NOD.  An SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In August 2008, the RO granted an effective date of May 3, 1994 for the award of service connection for lumbar degenerative joint and disc disease on the basis of clear and unmistakable error (CUE).  A 10 percent rating was assigned, from May 3, 1994 through June 25, 2006, and a 40 percent rating was continued from June 26, 2006.

In February 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims. 

In April 2012, the Board, inter alia, denied entitlement to effective dates earlier than June 26, 2006 for the awards of service connection for major depressive disorder and lumbar radiculopathy of the right and left legs, to include on the basis of CUE.  The Board remanded the issues of entitlement to service connection for bilateral hearing loss, entitlement to higher ratings for lumbar radiculopathy of the right and left legs, lumbar degenerative joint and disc disease, major depressive disorder, degenerative arthritis of the right and left knees, residuals of post-operative pilonidal cyst, and degenerative arthritis of the right and left hips, and entitlement to an earlier effective date for the award of service connection for lumbar degenerative joint and disc disease, to the agency of original jurisdiction (AOJ) for further development.  The issues of entitlement to earlier effective dates for the awards of service connection for degenerative arthritis of the right and left hips and knees were also remanded to the AOJ for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Also, the claims for higher ratings for post-operative hallux valgus and scars of the right and left feet were remanded to the AOJ to schedule the Veteran for a Board hearing before a VLJ.

Pursuant to the Board's remand, in March 2013, the AOJ issued an SOC pertaining to the issues of entitlement to earlier effective dates for the awards of service connection for degenerative arthritis of the right and left hips and knees.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month, on which he requested a Board video-conference hearing.  In a July 2013 letter, the AOJ contacted the Veteran regarding his requested Board hearing.  He responded that he wished to withdraw his Board hearing request.  

In a January 2016 decision, a Decision Review Officer (DRO), inter alia, granted an effective date of June 26, 2006 for the award of 20 percent ratings for lumbar radiculopathy of the right and left legs and granted an effective date of November 28, 2000 for the award of a 40 percent rating for lumbar degenerative joint and disc disease.  After completing the development requested in the April 2012 remand, the AOJ otherwise continued to deny the matters on appeal (as reflected in January 2016 and January 2017 supplemental SOCs (SSOCs)), and returned these matters to the Board for further consideration.

In January 2017, the Veteran testified during a second Board video-conference hearing before the undersigned VLJ; a transcript of that hearing is of record.  This hearing addressed the issues of entitlement to earlier effective dates for the awards of service connection for degenerative arthritis of the right and left hips and knees.

In the interest of clarity, given the unusually large number of claims on appeal, the Board notes that some of the issues enumerated above differ somewhat from those identified at the February 2011 hearing, and that an explanation for the differences would be helpful.  

Presently, following the Board's April 2012 decision and remand, the appeal now includes 1 service connection claim, 9 higher rating claims, and 3 earlier effective date claims, for a total of 13 claims.  The Board points out that the Veteran had also perfected an appeal with regard to claims for service connection for residuals of head trauma, gastroesophageal reflux disease (GERD), fibromyalgia, and chronic constipation, and that the Board had remanded these matters in April 2012 for further development.  In the January 2016 decision and a January 2017 decision, a DRO granted service connection for traumatic brain injury (TBI), tension headaches due to TBI, GERD (to include chronic constipation, diverticulitis, and irritable bowel syndrome), and fibromyalgia, and thereby resolved the appeal as to these issues.  Hence, the only remaining service connection claim on appeal is the claim for service connection for bilateral hearing loss.

As 20 percent ratings have been assigned for lumbar radiculopathy of the right and left legs for the entire period since the effective date of service connection, the appeal as to this disability is now expressed as a single claim (as reflected on the title page).  

Additional recharacterizations from the RO's enumeration of the issues have occurred.  The Veteran's claims involving his knees, hips, and radiculopathy have been recharacterized to combine his right and left extremities together, rather than listing the extremities separately. 

With specific regard to the Veteran's claim for an earlier effective date for the award of service connection for lumbar degenerative disc and joint disease, the Board notes that, as explained above, a May 3, 1994 effective date for the award of service connection was assigned in the August 2008 rating decision on the basis of CUE. A 10 percent rating was assigned, from May 3, 1994 through June 25, 2006, and a 40 percent rating was continued from June 26, 2006.  In the January 2016 decision, a DRO assigned an effective date of November 28, 2000 for the award of a 40 percent rating for lumbar degenerative joint and disc disease.  At the February 2011 hearing before the undersigned, the Veteran testified that he seeks an earlier effective date both for the award of service connection for his back disability, and for the 40 percent rating presently assigned.  See Hearing Transcript, p. 27.  Hence, the claims involving the Veteran's service-connected back disability include the separate issues of entitlement to an effective date earlier than May 3, 1994 for the award of service connection, entitlement to an initial rating in excess of 10 percent prior to November 28, 2000, and entitlement to a rating in excess of 40 percent from November 28, 2000 (as set forth above on the title page).

As regards to the higher rating claims for lumbar radiculopathy of the right and left legs, lumbar degenerative joint and disc disease, major depressive disorder, degenerative arthritis of the right and left knees, and degenerative arthritis of the right and left hips, because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for these disabilities, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, as regards the claim for lumbar radiculopathy of the right and left legs, although the RO has granted a higher rating during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decisions addressing the claims for higher ratings for major depressive disorder and post-operative pilonidal cyst and for earlier effective dates for the awards of service connection for lumbar degenerative joint and disc disease, degenerative arthritis of the right and left hips, and degenerative arthritis of the right and left knee are set forth below.  The remaining claims on are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board again notes, as noted in the prior April 2012 decision and remand, that the Veteran raised the issues of entitlement to service connection for onchomycosis of the toenails, tinea pedis, a disability of the bilateral ankles, and kidney stones.  However, as these matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017).  See also 38 C.F.R. § 3.150 (a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  A claim for service connection for a back disability was received on May 3, 1994; there is no evidence of any unadjudicated formal or informal claim for service connection for a back disability prior to that date.

3.  A claim for service connection for bilateral hip and knee disabilities was received on June 26, 2006; there is no evidence of any unadjudicated formal or informal claim for service connection for a hip or knee disability prior to that date.

4.  Since the June 26, 2006 effective date of service connection, the Veteran's major depressive disorder has been manifested, primarily, by depression, anxiety, loss of interest, anhedonia, occasional flashbacks, hopelessness, feelings of guilt, impaired concentration, occasional panic attacks, irritability, impaired affect, social isolation, fatigue, impaired sleep, occasional nightmares and intrusive thoughts, mildly impaired memory, lack of motivation, a hyperstartle response, and impaired appetite; Global Assessment of Functioning (GAF) scores have ranged from 43 to 67, there have not been deficiencies in most of the areas of work, school, family relations, judgment, thinking or mood, and there has not been total occupational and social impairment.

5.  The residual of the Veteran's  post-operative pilonidal cyst has is a deep and painful scar, which does not involve the head, face, or neck, is not unstable, does not affect an area of at least 6 square inches (39 square centimeters), and does not have any other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 3, 1994 for the award of service connection for lumbar degenerative joint and disc disease are not met.  38 U.S.C. §§ 5110 (a) (2012); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2017).

2.  The criteria for an effective date earlier than June 26, 2006 for the award of service connection for degenerative arthritis of the right and left hips are not met.  38 U.S.C. §§ 5110 (a) (2012); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2017).

3.  The criteria for an effective date earlier than June 26, 2006 for the award of service connection for degenerative arthritis of the right and left knees are not met.  38 U.S.C. §§ 5110 (a) (2012); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2017).

4.  The criteria for an initial 50 percent but no higher rating, since June 26, 2006, for major depressive disorder are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, General Rating Formula for Mental Disorders (for Diagnostic Codes (DCs) 9201-9440 (2017).

5.  The criteria for a rating in excess of 10 percent for post-operative pilonidal cyst are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2017), 4.118, Diagnostic Codes (DCs) 7800-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

The appeal for a higher initial rating for major depressive disorder and for earlier effective dates for the awards of service connection for lumbar degenerative joint and disc disease and degenerative arthritis of the right and left hips and knees arose from the Veteran's disagreement with the initial ratings and effective dates assigned after the award of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating and effective date) are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Notably, however, after the Veteran's disagreement with the initial rating assigned for major depressive disorder, the criteria for higher ratings for psychiatric disabilities (including major depressive disorder) were set forth in the October 2009 SOC.  Also, the Veteran has been notified of the information pertaining to VA's assignment of effective dates, as well as the type of evidence that impacts those determinations, on various occasions, including in the March 2013 SOC.

As for the claim for an increased rating for post-operative pilonidal cyst, after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   
In this appeal, in a November 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increase rating for post-operative pilonidal cyst, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The November 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2007 RO rating decision reflects the initial adjudication of the increased rating claim after issuance of the November 2006 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, Social Security Administration (SSA) disability records, VA treatment records, private medical records, and the reports of VA examinations which were conducted to assess the severity of the Veteran's service-connected psychiatric disability and post-operative pilonidal cyst. Also of record and considered in connection with the appeal are the transcripts of the February 2011 and January 2017 Board hearings, along with various written statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further development on the claims herein decided, prior to appellate consideration, is required.

The Board also finds that, relative to the claims herein decided,  there has been substantial compliance with the Board's April 2012 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  The Board directed that the AOJ obtain all outstanding VA treatment records from the VA Medical Center (VAMC) in Lebanon, Pennsylvania and the VA Community Based Outpatient Clinic (CBOC) in Camp Hill, Pennsylvania dated since June 2010, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding private treatment records identified by the Veteran, and afford the Veteran VA examinations to obtain information as to the severity of his service-connected psychiatric disability and post-operative pilonidal cyst.

VA examinations were conducted in December 2013 to obtain information as to the severity of the Veteran's service-connected psychiatric disability and post-operative pilonidal cyst, and all outstanding VA treatment records have been obtained and associated with the claims file.  Also, in a July 2013 letter, the AOJ requested that the Veteran identify any outstanding pertinent evidence and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran did not subsequently identify or submit any other outstanding treatment records and has not completed the appropriate authorization form so as to allow VA to obtain any additional outstanding private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Analysis

A. Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeals in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date for the award of service connection for lumbar degenerative joint and disc disease is May 3, 1994.  Also, the current effective date for the awards of service connection for degenerative arthritis of the right and left hips and knees is June 26, 2006.  These are the dates that the Veteran's claims for service connection for a back disability, a bilateral hip disability, and a bilateral knee disability were received.  There is no evidence that the Veteran submitted any formal or informal claim(s) for service connection for a back disability at any time prior to May 3, 1994 or for a hip or knee disability at any time prior to June 26, 2006.  

During the January 2017 hearing, it appears that the Veteran contended that he submitted a claim for service connection for hip and knee disabilities in 2002.  It also appears, however, that he may have been referring to his claim for SSA disability benefits.  Regardless, there is no evidence of any claim referencing the hips or knees received prior to June 26, 2006 in the claim file.  The Veteran also appears to have contended during the hearing that he is entitled to an earlier effective date because he experienced hip and knee problems prior to June 2006, but he was unaware of what was necessary to file claims for these disabilities.

The Board acknowledges that medical records dated prior to the Veteran's June 26, 2006 claim indicate that he was treated for various joint problems (including the knees).  However, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  Moreover, while the Board is sympathetic to the Veteran's contentions, although he may have been unaware of how to file claims for service connection prior to the dates that his claims were received, the absence of such knowledge cannot serve as the basis for an award of an earlier effective date.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent lack of knowledge.  Morris, 1 Vet. App at 265.

As there is no evidence of any unadjudicated formal or informal claim(s) for service connection for a back disability prior to May 3, 1994 or a hip or knee disability prior to June 26, 2006, there is no reasonable doubt to be resolved in the Veteran's favor on this point.  The Board has no authority to create exceptions, or to overturn or to disregard the very specific limitations on the assignment of effective dates.  38 U.S.C. § 7104 (a) (2012); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  Consequently, an effective date earlier than May 3, 1994 is not warranted for the award of service connection for lumbar degenerative joint and disc disease and an effective date earlier than June 26, 2006 is not warranted for the awards of service connection for degenerative arthritis of the right and left hips and knees.

B. Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  See also Fenderson, 12 Vet. App. at 126 (applicable to initial rating claims).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

1. Major Depressive Disorder

The RO has assigned a rating for the Veteran's major depressive disorder under 38 C.F.R. § 4.130, DC 9434.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

Moreover, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board recognizes that, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent rating from a 50 percent rating would be extremely ambiguous.  Id. at 442.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by a veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See Id. at 118.

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).

Historically, psychiatric examinations frequently included the assignment of a GAF score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness". There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes, parenthetically, that VA recently updated its regulations to incorporate, in lieu of the DSM-IV, references to the Fifth Edition of the DSM (DSM-5) which, among other things, eliminates GAF scores.  However, the changes do not apply to claims, such as this one, that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).

In the present case, VA treatment records dated from November 2005 to December 2006 reflect that the Veteran experienced depression, little interest or pleasure, anhedonia, flashbacks, feeling down or hopeless, impaired sleeping, tiredness, low energy, occasional suicidal ideation, impaired appetite, feelings of failure/guilt, impaired concentration, panic attacks, irritability, anxiety, and a feeling of being detached/numb.  He lived with his third wife and had last worked (mainly as a truck driver) in 1993.

Examinations revealed that the Veteran was alert and casually attired.  His speech was normal, his mood was depressed, and his affect was occasionally tearful when talking about traumas.  Thought process was linear, there was no psychosis or suicidal/homicidal ideation, and the Veteran was cognitively intact.  Diagnoses of posttraumatic stress disorder (PTSD), major depression, and rule out panic disorder were provided.

The Veteran reported during a December 2006 VA psychiatric examination that he was seeing a psychiatrist for medication management, but that he did not participate in regular counseling (either individual or group) outside of the medication management time period and that he had never received any inpatient psychiatric treatment.  He had attempted suicide several times in the past, one of which was an overdose following the loss of his son.  He had also contemplated shooting himself approximately 5 or 6 years prior to the December 2006 examination.  He never received any treatment following these episodes and he had experienced such episodes "for years."  He had struggled with violent feelings throughout his lifetime and had not been able to hold a job due to violence, a bad temper, and easily becoming combative when displeased.  His only regular work was when he drove a tractor trailer, but he developed "all kinds of physical problems."  He subsequently worked as a custodian for three years, but lost his job in 1993 after it was witnessed that he passed out from a medical problem.  He had been on disability since that time.  His work history when he worked alone was fair, but it had been very difficult to work prior to that time.  

The Veteran further reported that he had a lot of friends in the past, but had "been through a lot of troubles in marriages . . . [and] with forming friendships over the years."  He had no friends at the time of the December 2006 examination because he could not trust people.  He had been "burned too many times in relationships," tended to only trust very few people, and only had fun when he was able to see his grandchildren.  He experienced chronic depression, did not feel any pleasure in his life, spent a lot of time at home, and did not participate in many activities other than watching his grandchildren.  He did not like to go around other people because he was socially withdrawn, isolated, and depressed.  He had a fair relationship with his wife and they appeared to be fairly connected, but they did not do much together and his wife worked most of the day.

Moreover, the Veteran presented with a mixed presentation of depression and anxiety, but posttraumatic stress disorder (PTSD) was probably high on the list as far as trying to capsulize all of his symptoms.  He did have major depression based on his history and this played an equal role.  He felt depressed, withdrawn, and tired/lethargic, his mood and interest levels were low, he felt withdrawn, and he experienced impaired sleep and difficulty mobilizing his energy.  Although he had struggled with suicidal thoughts for years, there were no active or passive suicidal thoughts at the time of the December 2006 examination and he did not have any current intent, plan, wish, or goal to harm himself.  There was no psychomotor agitation.  He occasionally had some interests, but in general he had not experienced the ability to have fun for years and was unable to concentrate or stay focused.  His wife reported that he did not listen well and the Veteran reported that he felt preoccupied.  He occasionally experienced nightmares associated with traumatic childhood events, had a lot of intrusive thoughts, and occasionally became physiologically worked up (during which he felt anxious/nervous and experienced panic symptoms).  There were various depression symptoms, including sleep problems, intense rage problems over the years, impaired concentration, a feeling like something was going to happen to him/feeling "jumpy," avoidance, anhedonia, loss of interest, and low self-esteem.  There were no psychotic symptoms or delusions, the examiner did not observe any mania, mixed presentation, or history of hypomania, and the Veteran's impulses were better controlled as far as explosiveness than they were in the past.

Examination revealed that the Veteran was casually dressed and groomed and that he did not appear to be in any acute distress.  He did become tearful when talking about his life and difficulties that he developed, but he was able to provide his history and appeared to be fairly reliable.  There was no evidence that he was exaggerating or fabricating.  Eye contact was good and the Veteran's speech was normal.  His mood was depressed and his affect was restricted with tearfulness, but there were no active or passive suicidal thoughts, his speech was normal, thought processes were clear, coherent, goal directed, and logical, and thought content was free of any obsessions, compulsions, delusions, or hallucinations.  He was fully alert and oriented, there was no evidence of any major concentration or memory disturbances, and his judgment and insight were felt to be "pretty good."  The Veteran was diagnosed as having major depressive disorder, a probable history of dysthymia, and posttraumatic stress symptoms versus disorder.  A GAF score of 51.60 was provided, indicative of moderate impairment.

An April 2007 VA psychiatric examination report reflects that the Veteran was married to his first wife from 1971 to 1972, but this marriage ended because he became physically abusive towards his wife and felt that he would end up in prison if he remained in the marriage.  He was married to his second wife from 1976 to 1981 and they had three children, but this marriage ended after his son died from an accidental choking because the Veteran felt that his wife was responsible for his son's death and he again felt that he would end up in prison if he remained in the marriage because he was angry at his wife.  Overall, the Veteran ended his first two marriages because he was fearful that if he continued in the relationships, he would be returned to prison due to aggressive behavior as a result of the stress and strain in the relationships.  At the time of the April 2007 examination, the Veteran lived with his third wife of three years.  They had known each other for 15 years and the Veteran reported that he had a very close relationship with his wife.  He also maintained relationships with his daughters and grandchildren.

The Veteran further reported that he had two close personal friends, but that he did not have any acquaintances and that he generally engaged in solitary activities.  He had been taking anti-depressant medications for the previous three months, but had not had any inpatient psychiatric hospitalizations.  He was employed as a truck driver and janitor until 1993, at which time he was unable to work "due to the discovery of a second degenerative disc."  He was able to perform his activities of daily living and spent much of his day performing activities around the house.  He experienced "ups and down with  . . . despair about his current life situation."  He felt bad that he was unable to work, had low self-esteem, experienced impaired sleep, and felt guilty, worthless, helpless, and useless.  Many of these feelings were brought about while vising his brother in hospice.  His concentration was occasionally poor and he was becoming more and more forgetful.  His appetite had improved, he had gained a little weight, there was no evidence of psychomotor retardation, he denied any loss of interest in outside activities, and although he had a history of suicide attempts, he did not have any suicidal ideation, plan, or intent at the time of the April 2007 examination.

Examination revealed that the Veteran was fairly nicely dressed, pleasant, cooperative, and fully oriented.  His eye contact was appropriate, his speech was within normal limits, his behavior was alert and calm, and his affect was appropriate to the content of the interview.  His mood was mildly dysphoric, his thought process was logical, relevant, and goal directed, and his thought content was centered on the interview situation and related questions.  There was no evidence of any paranoid ideation, hallucinations, or delusions, his judgement was intact, and his recent and remote memory was each 3ithin normal limits.  His insight was fair.  The diagnosis was major depressive disorder and a GAF score of 55 was assigned, indicative of moderate impairment.

A May 2007 VA psychiatry note and an August 2007 statement from the Veteran reflect that he reported experiencing "frequent panic attacks in expecting bad all of the time," experienced impaired abstract thinking, forgot to complete tasks, and lacked motivation.  He also experienced low intensity nightmares, ruminative thoughts, impaired concentration, irritability, a hyperstartle response, impaired sleep, and "major difficulty in establishing and maintaining effective work and social relationships outside of his immediate family."

During a September 2007 VA psychiatric examination, the Veteran reported that he remained married to his third wife, that he was "doing well in his marriage," and that although marriage could be stressful at times, his wife was "a good, caring, and loving woman" and was a great help to the Veteran.  There were no changes in his general psychiatric history, he continued to use psychiatric medication, and he was not engaged in any counseling.  He did not report any behavioral issues, but he did have a falling out with one of his good friends and felt "very intense rage/violent feelings."  He did not fully act on these feelings and he reported that they had been resolved.  He was unable to work because he could "barely walk without being in pain," did not have many hobbies due to hand pain and lack of coordination, and continued to feel isolated from people.  He was "basically a loner because friendships [were] doomed to fail."  He had been recently betrayed by his one close friend after 20 years of friendship and this seemed to have solidified his negative feelings toward the precariousness or friendships, and relationships in general.  Overall, he felt that it was better not to associate with friends.  He spent most of his time reading and performing activities around his home and also spent time with his 10 grandchildren.

Moreover, the Veteran continued to feel depressed, but not on a daily basis.  Nonetheless, he continued to experience low-grade depressive symptoms intermittently.  He did not have any energy, did not have much interest, and was unable to focus or listen.  He occasionally experienced passive suicidal ideation, but he did not have any active thoughts of harming himself and he denied any intent, plan, or short goal to harm himself.  Although he had a history of suicide attempts, he indicated that he "would not do this to others around him" and that he would initiate crisis protocol if he had any problems.  He continued to have posttraumatic stress symptoms, but the predominant problems appeared to be in the depression realm.  There were no co-morbid anxiety problems, psychotic symptoms, manic symptoms, mixed symptoms, or impulse control problems.

Examination revealed that the Veteran was casually dressed and groomed and in no acute distress.  His affect was occasionally depressed when talking about the loss of his grandmother and various friendships.  He was fully alert and oriented and reliable, his eye contact was good, his speech was within normal limits, there were no active suicidal or homicidal thoughts, thought processes were clear, coherent, and goal-directed, and logical thought content was free of any intentional compulsions, delusions, or hallucinations.  There was no evidence of any major concentration or memory disturbances and judgment and insight were "pretty good."  A diagnosis of major depression, chronic mild to moderate in nature dysthymia was provided and a GAF score of 51 to 60 was assigned, indicative of moderate impairment.

In his May 2008 NOD, the Veteran reported that he experienced disturbances of motivation and mood, panic attacks at least once a week, and difficulty establishing and maintaining effective work and social relationships.  Overall, he believed that a 50 percent rating was warranted for his psychiatric disability.

The report of a June 2008 VA psychiatric examination indicates that the Veteran remained married to his third wife, with whom he had a "good and supportive relationship."  It was his wife that kept him going and able to function as well as he did, and he reported that his wife often encouraged him to be active.  He had experienced a deterioration of social activities in that although he previously had a couple of closer friends, he had seen them on an infrequent basis during the previous year, and his sole outlet was his family.  He had become more conscious of his life and mortality, and this led to increased depression and isolation.  His interest in reading had decreased and he generally had few leisure outlets.  He was no longer taking any antidepressants, had not received any inpatient psychiatric care, and had not experienced any assaultiveness.  He "often [did] not feel like going on and [felt] hopeless and despair," but his wife did not tolerate any suicidal comments and helped him to "not go there," and he did not have any current suicidal plan or intent.

The Veteran further reported that he experienced constant and severe depression on a nearly daily basis which caused significant problems with quality of life, concentration, motivation, and willingness to do simple tasks, and which resulted in limited enjoyment of family.  There was an ongoing anhedonia with his depression in that he constantly experienced a markedly diminished interest or pleasure in all, or almost all, activities on a daily basis.  This severely diminished his quality of life.  He experienced a poor appetite, weight loss, lowered energy, frailness, impaired sleep, feelings of worthlessness/excessive or inappropriate guilt, lowered self-esteem, loss of confidence, and impaired concentration which affected his ability to do simple household tasks.  Overall, the Veteran's disturbances caused impairment in social and occupational functioning.

Examination revealed that the Veteran was casually dressed and nicely groomed, but that he was very thin and frail and walked slow and cautiously.  He sat slowly and rose slowly from his chair, shifted around numerous times during the examination, and grimaced in pain several times as he sat.  He was cooperative and engaging with the examiner and had good rapport, his waiting room behavior was appropriate, psychomotor activity was calm, speech was productive and goal-directed, thought processes were within normal limits, thought content was appropriate, and the Veteran was fully oriented.  His attention/concentration, abstract thinking/information/intelligence, and recent and remote memory were all within normal limits.  There was moderate dysfunction with judgment in that the Veteran experienced negative self-esteem and hopeless feelings which colored his ability to make adequate judgements about himself and his life.  His wife reportedly kept him functioning adequately and helped him to make responsible decisions.  There was moderate dysfunction of psychological sophistication and personal insight and the Veteran had a poor ability to identify feelings.  Also, the Veteran's mood was depressed, his affective expression was mood congruent/restricted/overcontrol, he teared up on numerous occasions, and he experienced nightmares/disturbing dreams and impaired sleep.  Beck Depression Inventory testing results were indicative of severe depression.

The Veteran was diagnosed as having severe major depression with melancholic features and a GAF score of 43 was assigned, indicative of serious impairment.            The psychologist who conducted the June 2008 examination concluded that the Veteran experienced total occupational and social impairment due to mental disorder signs and symptoms, and that his mental disorder symptoms required continuous medication.

VA treatment records dated from July 2008 to March 2010 document reports of depression, sadness, irritability, and impaired sleep.  The Veteran had developed increased depression associated with legal and financial issues that had occurred in regard to his wife's gambling behavior and other careless activity and there was some increased conflict with his wife, but he was in good control of his anger, did not experience any angry outbursts, and ultimately made peace with his wife's behavior.  He was prescribed Doxepin during a January 27, 2010 VA psychiatric consultation.  After starting the Doxepin, he felt less depressed and irritable, was able to sleep better, was getting along with his wife, family members, and others, and was more optimistic about his future.  He routinely met with other veterans at McDonalds.

Examinations revealed that the Veteran was appropriately dressed and groomed, that his eye contact was appropriate, that his affect was neutral/sad/anxious/constricted, that he was fully alert and oriented, that his mood was neutral, that his speech was normal, and that his risk for suicide was low.  He did not experience any suicidal/homicidal ideations or auditory/visual hallucinations, there was no evidence of any psychosis or mania, and his speech was normal.  Diagnoses of major depressive disorder/major depression were provided.

During an April 2010 VA psychiatric examination, the Veteran reported that he was taking psychiatric medication and receiving psychiatric counseling, and that he had experienced an improvement in terms of his mood.  He was doing fairly well and reported that he had been "pretty good" during the previous "four months or so."  Although he had a serious history of suicide attempts, he had "not had any suicidal thoughts in a long time."  He remained unemployed and married to his wife of approximately 5 years and their marriage was "generally described as fair."  He continued to experience stress because of his various psychosocial stressors in life.  His wife stressed him out from time to time, but he tried to just get away, relax, and calm down.  He would occasionally get agitated with his wife, but he had not engaged in any physical violence and he had "been able to collect his anger problems fairly well."  He had benefited from anger management counseling and had done a lot better with his anger.  He was generally able to do what he wanted to and did not really have a lot of psychosocial dysfunction.  He experienced medical problems that kept him from functioning as well as he would have liked due to his age, and he spent most of his time "tinkering around" in his new home, reading, and spending time with his grandchildren.  Although his marriage had its ups and downs, overall he felt "pretty good in his marriage" and the marriage was "generally supportive."  He did not have as many friend as in the past, but he felt that his support system was adequate.

The Veteran further reported that although he was still depressed, his mood was "much better" since he started taking Doxepin.  He still struggled with his sleep, but his sleep had improved.  He had not experienced any active or passive suicidal thoughts in a long time, his energy was much better, his concentration was fairly good, and his appetite was pretty good.  There was no psychomotor agitation, excessive feelings of guilt or worthlessness, bipolarity symptoms, history of mania, or mixed symptoms.  The Veteran continued to exhibit periodic post trauma symptoms from his childhood history of abuse (e.g., flashback type of fears), but he was able to effectively work through these symptoms.  There were no impulse control problems.

Examination revealed that the Veteran was casually dressed and groomed, that he was in no acute distress, and that he displayed a broad range, euthymic affect.  He indicated that his mood was "much better" and he was feeling "pretty good."  He was fully alert and oriented and reliable, there were no unusual mannerisms or tics, he gave good eye contact, speech was normal, there were no active or passive suicidal or homicidal thoughts, thought processes were clear, coherent, goal-directed, and logical, and thought content was free of any obsessions, compulsions, delusions, or hallucinations.  There was no evidence of any major concentration or memory disturbances and judgement and insight were "pretty good."  The Veteran was diagnosed as having chronic major depressive disorder in partial remission and posttraumatic stress disorder symptoms in the context of childhood abuse.  A GAF score of 55 to 65 was assigned, indicative of moderate to mild impairment.  The psychiatrist who conducted the examination concluded that the Veteran continued to struggle with chronic depression, but that his symptoms were in partial remission.  He had been experiencing some significant depression in the context of psychosocial stressors more than 3 or 4 months prior to April 2010 examination and had not maintained remission for some time, but he seemed to be doing better.

VA treatment records dated from June 2010 to December 2013 reflect that the Veteran experienced depression, anxiety, and occasional insomnia.  He continued to take Doxepin for these symptoms, went to a local store for socialization, and followed sports.  His appetite and sleep were within normal limits.  He lived with his wife and their interactions/relationship had improved since they had both stopped gambling.  He talked frequently with family members who lived in New York City.

Examinations revealed that the Veteran was fully alert and oriented, that he did not exhibit any thought disorder, that his mood was occasionally mildly anxious/euthymic, and that his affect was appropriate with full range.  He did not experience any suicidal/homicidal ideation or auditory/visual hallucinations, and he was judged to be at low risk for harmful behaviors.  The Veteran was diagnosed as having mood disorder not otherwise specified, major depression, dysthymia, primary insomnia, and rule out PTSD.  GAF scores of 61 to 67 were assigned, indicative of mild impairment.

A December 2013 VA psychiatric examination report indicates that the Veteran remained married to his third wife of 8 years and that he had 4 adult children from previous marriages.  Although his marriage occasionally had rough spots, he got along with his wife and she was his best friend.  He was estranged from his children.  He remained unemployed since 1993 due to back surgery and related medical issues.  He had not made any suicide attempts or been psychiatrically hospitalized since his April 2010 VA examination, his depression had improved some since that examination, he was routinely followed by both psychiatry and psychology on an outpatient basis, and was prescribed Doxepin.  He experienced a depressed mood, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and disturbances of motivation and mood.

Examination revealed that the Veteran was fully oriented.  Verbalizations were relevant and goal directed, speech was normal for both pace and volume, affect was variable, and mood was congruent with material content.  There was no suicidal ideation/intent/plan, the Veteran was not experiencing any delusions, hallucinations, or thoughts of having special powers, and there was no evidence of any underlying thought disorder.  Moreover, the Veteran experienced decreased concentration and energy.  The results of Beck Depression Inventory testing were at the upper end of the mild range for depression.  A diagnosis of major depression was provided.  The psychologist who conducted the examination concluded that the Veteran's psychiatric impairment met the criteria for a 30 percent rating under the General Rating Formula.  Regardless, the examiner also indicated that the Veteran's depression was in the mild to moderate range.  The Veteran noted some improvement in his depressive symptomatology since his previous VA examination, and this was consistent with information found in his medical records.  He was routinely followed by both psychiatry and psychology and appeared to be invested in his treatment.

VA treatment records dated from March 2014 to December 2015 document reports of depression, tearfulness, loneliness, isolation, occasional anxiety, impaired sleep, and disturbing dreams.  The Veteran reported that his relationship with his wife had continued to flourish as he helped support her in abstaining from gambling and that they had been getting along well.  He was disappointed in his relationships with his son and grandson, but he remained hopeful that things would work out.  He continued to take Doxepin for his symptoms.

Examinations revealed that the Veteran had informal/casual appearance, that he was fully oriented, that his attitude was cooperative, that his eye contact was good, that his attention was within normal limits, that his motor activity was calm/normal, that his affect was expressive/constricted, and that his mood was occasionally dysphoric.  His speech/thoughts were coherent, his insight and judgement were fair to average/good, his memory was intact, and he did not experience any hallucinations, delusions, or suicidal ideation.  The Veteran was diagnosed as having depression and primary insomnia.

Initially, the Board notes that the Veteran has been diagnosed as having non-service-connected psychiatric disabilities other than major depressive disorder during the claim period, including PTSD, dysthymia, and mood disorder not otherwise specified.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

There is no evidence to clearly distinguish the symptoms of the Veteran's service-connected major depressive disorder from his other diagnosed nonservice-connected psychiatric disabilities.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to major depressive disorder for the purposes of assessing the severity of that disability.  Id.   
	
Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that, resolving all reasonable doubt in the Veteran's favor, he has manifested psychiatric symptoms of the type and extent, frequency and/or severity, as appropriate, to warrant a 50 percent rating under the General Rating Formula from the effective date of service connection.

Despite the fact that the Veteran has been married throughout the period under consideration, has maintained contact with extended family, and has engaged in some socialization with friends and other veterans, he has nonetheless reported only limited social interactions, spends most of his time at home and with family, and has reported difficulty in establishing and maintaining social relationships outside of his family.  Moreover, he has reported such symptoms as depression, anxiety, occasional suicidal ideation, anhedonia, sleep impairment, fatigue, occasional nightmares, flashbacks, and intrusive thoughts, mild memory loss, impaired concentration, a hyperstartle response, irritability, occasional panic attacks (reported as occurring at least once a week in his May 2008 NOD), impaired appetite, a decreased interest in activities, lack of motivation, and feelings of hopelessness, guilt, and failure.  Examinations have revealed an impaired mood and affect and occasionally impaired judgment.  

In addition, the majority of the GAF scores assigned during the claim period have reflected mild to moderate impairment.  Pursuant to the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Also, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Overall, the Board finds that most assigned scores are consistent with the level of  impairment contemplated by a 50 percent rating under the General Rating Formula.

The Board also finds, however, that a rating higher than 50 percent is not warranted at any time during the claim period.  The criteria for a 70 percent rating under the General Rating Formula are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Board acknowledges that there is evidence of some impairment in the areas of work, thinking, and mood due to the Veteran's psychiatric disability.  Although he has been unemployed during the entire claim period, he has reported that when he was employed, he needed to work alone in order to successfully maintain employment.  Nevertheless, he was able to work as a truck driver and custodian prior to his unemployment, he stopped working in these jobs due to physical disabilities (e.g., a back disability), and he has reported that he is unable to work due to symptoms associated with his physical disabilities.  Also, symptoms such as impaired concentration and memory, nightmares, flashbacks, intrusive thoughts, depression, and anxiety are indicative of impairment in the areas of thinking and mood. 

Regardless of any deficiencies in the areas of work, thinking, and mood due to psychiatric symptoms, a 50 percent rating under the General Rating Formula contemplates some occupational impairment, impaired thinking, and mood disturbances, and the overall evidence does not otherwise demonstrate impairment in most of the other areas that would warrant a 70 percent rating.  Specifically, the Veteran has remained married throughout the claim period and has maintained contact with extended family.  Although the Veteran has reported some marital difficulties due to his wife's problems with gambling and other behaviors and has experienced strained relationships with some other family members, he has nonetheless generally reported a positive relationship with his wife and has been satisfied with his family support system.  Overall, the Veteran has not reported, and the evidence does not otherwise reflect, that there has been any significant impairment of family relations due to his psychiatric disability during the claim period.  Although the Veteran's judgement was found to be moderately impaired during the June 2008 VA examination, all other examinations during the claim period have predominantly shown his judgment to be adequate.  Also, there is no evidence of any schooling during the claim period.  In sum, the Veteran has not been shown to have deficiencies in most of the areas needed for a 70 percent rating under the General Rating Formula at any time since the effective date of service connection.

The evidence also fails to show most of the symptoms listed as examples in the criteria for a 70 percent rating.  Although the Veteran has reported a significant history of suicidal ideation and suicide attempts, has experienced occasional suicidal ideation during the claim period, and has reported a history of physical violence, there have been no suicide attempts during the claim period and he has not demonstrated any impaired impulse control during the claim period.  To the contrary, he has participated in anger management counseling and has reported a significant improvement in his ability to control his anger.  Also, there has only been occasional suicidal ideation during the claim period and the Board finds that it has not been present to such an extent during the claim period so as to warrant a 70 percent rating.  While the Veteran has reported occasional panic attacks and consistent depression, there is no evidence of near-continuous panic, he has been able to perform all activities of daily living, and his depression has not otherwise been shown to affect his ability to function independently, appropriately, and effectively.  Moreover, he has not demonstrated obsessed rituals, impaired speech, difficulty in understanding complex commands, or spatial disorientation, and examinations have consistently revealed an appropriate appearance and good hygiene.  

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that he has maintained a long term relationship with his wife and has generally reported a positive and supportive marital relationship, maintains relationships with some extended family members, and has regularly socialized with other veterans near his home.  He was able to maintain employment despite his psychiatric disability, stopped working due to physical disabilities, and has been unable to work due to physical limitations from his physical disabilities.  Also, his symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an inability to perform activities of daily living (such as maintenance of minimal personal hygiene), or disorientation to time or place.  Although there is evidence of some mild memory impairment during the claim period, he has not experienced memory loss for names of close relatives, own occupation, or own name. 

The examiner who conducted the June 2008 VA examination noted that there was total occupational and social impairment due to the Veteran's psychiatric disability.  Regardless, the examiner did not provide any specific explanation for this conclusion and he acknowledged that the Veteran remained married to his third wife "with whom he ha[d] a good and supportive relationship."  Moreover, as explained above, the evidence does not otherwise support a finding of total occupational and social impairment due to the Veteran's psychiatric disability. Thus, a 100 percent rating is also not warranted at any time since the effective date of service connection.

In light of the above evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent but no higher rating for the service-connected major depressive disorder have been met under the General Rating Formula during the entire claim period.

2. Post-Operative Pilonidal Cyst

The current claim for an increased rating for post-operative pilonidal cyst was received by VA on June 26, 2006.  The rating for the Veteran's post-operative pilonidal cyst has been assigned under 38 C.F.R. § 4.118, DC 7803 as a superficial, unstable scar.  The rating criteria for scars were revised during the course of the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). These amendments, however, are only applicable to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As the claim period in this case dates back prior to October 23, 2008, the 2008 amendments are not applicable in this case.

Under the applicable criteria, a 10 percent rating is warranted under DC 7803 for a superficial, unstable scar.  This is the maximum schedular rating under DC 7803.  38 C.F.R. § 4.118, DC 7803 (2006).  

In order to warrant a separate and/or higher rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2006).

In the present case, during a December 2006 VA examination, the Veteran reported that he experienced pain around the scar associated with his post-operative pilonidal cyst when he sat on the toilet to have a bowel movement.  He also reported pain due to hemorrhoids, but mostly reported pain at the pilonidal cyst scar.  The scar was also painful with cold, damp weather.  Examination revealed a 4 centimeter invaginated scar which was tender to touch and sensitive.  There was hypesthesia of the scar compared with the skin surrounding it.  At the end of the scar, there was a 1 centimeter long invagination with loss of tissue mass underneath.  The scar was adhered to soft tissues and mildly hypertrophic.

The report of an April 2010 VA scars examination notes a surgical scar over the lumbosacral junction region, just right of the midline.  The Veteran reported that the scar was painful, but there was no skin breakdown over the scar.  The scar was 0.8 centimeters at its widest and 2.5 centimeters long, involved an area of less than 6 square inches (39 square centimeters), and was painful and deep.  There were no signs of skin breakdown, there was no inflammation, edema, or keloid formation, and the scar did not have any other disabling effects.  The Veteran was diagnosed as having a lower back scar, a residual of pilonidal cyst surgery.  

A December 2013 VA scars examination report indicates that the Veteran underwent incision and drainage of a pilonidal cyst in November 1970.  He reported occasional instability in the area with bleeding, but no recurrences of further drainage were noted.  Examination of the Veteran's pilonidal cyst scar revealed that the area of the scar was deep, but that it was stable.  There were no painful scars and none of the Veteran's scars were due to burns.  His pilonidal cyst scar was deep and non-linear, 6 centimeters long and 0.02 centimeters wide, and involved an area of less than 0.3 square centimeters on the posterior trunk.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scar and the scar did not impact the Veteran's ability to work.  A diagnosis of a pilonidal cyst scar was provided.  The physician who conducted the December 2013 examination concluded that the scar appeared to be stable clinically, based upon a review of the claims file and examination of the Veteran.

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that the Veteran's residual scar associated with the post-operative pilonidal cyst has not approximated the criteria for any separate and/or higher rating under DCs 7800-7805 at any time during the claim period.  Specifically, the pilonidal cyst scar does not involve the head, face, or neck, has not been unstable upon examination, and does not involve an area or areas of at least 6 square inches (39 square centimeters).  Although the scar has been painful, a maximum schedular rating for a painful scar is 10 percent under DC 7804.  As the Veteran is already in receipt of a 10 percent rating for his pilonidal cyst scar and there is no basis upon which to grant a separate and/or higher rating under any other applicable diagnostic code pertaining to scars, a separate rating for scar pain is not warranted at any time during the claim period.  Moreover, the Veteran's pilonidal cyst scarring has not had any other disabling effects.

The Board acknowledges that the Veteran has reported some pain and bleeding in the area of his pilonidal cyst scar associated with hemorrhoids.  He was awarded service connection and a separate 10 percent rating for hemorrhoids by way of the January 2017 decision.

For all the foregoing reasons, the Board concludes that a rating in excess of 10 percent for post-operative pilonidal cyst is not warranted at any time during the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher and/or separate rating for the Veteran's pilonidal cyst at any pertinent point, this doctrine is not applicable.  See 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2017), 4.7, 4.118, DCs 7800-7805 (2006).

3.  Additional Considerations for Both Disabilities

The Board further notes that neither the service-connected psychiatric disability nor the service-connected post-operative pilonidal cyst has been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point.  

As a final point, the Board notes that, in conjunction with the claims for higher ratings for major depressive disorder and post-operative pilonidal cyst, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An effective date earlier than May 3, 1994 for the award of service connection for lumbar degenerative joint and disc disease is denied.

An effective date earlier than June 26, 2006 for the award of service connection for degenerative arthritis of the right and left hips is denied.

An effective date earlier than June 26, 2006 for the award of service connection for degenerative arthritis of the right and left knees is denied.

An initial 50 percent rating, since June 26, 2006, for major depressive disorder is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for post-operative pilonidal cyst is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that he has current bilateral hearing loss related to hearing problems and noise exposure in service.  In its April 2012 remand, the Board explained that the Veteran's speech recognition scores obtained during a December 2006 VA examination met the requirement for a finding of hearing loss pursuant to 38 C.F.R. § 3.385 (2017).  However, the criteria for hearing loss under 38 C.F.R. § 3.385 were not met during more recent VA examinations and, therefore, the examiners who conducted those examinations did not provide any opinion as to the etiology of the Veteran's hearing loss.  Hence, in light of the finding of hearing loss during the December 2006 examination, the Board instructed the AOJ to arrange for the Veteran to undergo a new VA audiological examination to obtain the necessary medical etiology opinion.

Pursuant to the Board's remand, a VA audiology examination was conducted in November 2013.  The Veteran's puretone thresholds and speech discrimination scores did not meet the criteria for a finding of hearing loss under 38 C.F.R. § 3.385.  As a result, the audiologist who conducted the examination concluded that the Veteran's hearing was normal bilaterally and she did not provide any opinion as to the etiology of the Veteran's claimed hearing loss because "there [was] no loss to base an opinion on."

The Board finds that the November 2013 opinion is deficient.  Although the examiner concluded that the Veteran did not meet the criteria for a diagnosis of hearing loss and, therefore, no medical etiology opinion was necessary, the Board again points out that the Veteran's speech recognition scores met the criteria for a diagnosis of bilateral hearing loss during the December 2006 VA audiological examination.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period (in this case, since approximately June 2006), even if the disability is currently in remission or has completely resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2008).  

With respect to the matter of a higher rating for  service-connected lumbar degenerative joint and disc disease, a VA examination was conducted in December 2013 to obtain information as to the severity of the disability.  The physician who conducted the examination reported that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine and that he had experienced incapacitating episodes of IVDS during the previous 12 months.  It is unclear from a review of the claims file, however, exactly when the Veteran's IVDS had its onset.  

The information pertaining to IVDS is particularly crucial because the period under consideration for the Veteran's back claim dates back to May 1994, the criteria for rating spinal disabilities on the basis of IVDS were amended twice during the claim period, and the particular criteria used to rate the Veteran's back disability is dependent upon the presence or absence of IVDS.  Hence, the evidence is currently insufficient to properly rate the Veteran's back disability during the entire claim period according to the applicable criteria.  Therefore, an appropriate medical professional (preferably, the physician who conducted the December 2013 back examination) should be given an opportunity to conduct a comprehensive review and provide a retrospective opinion addressing the severity of the service-connected back disability during the entire period under consideration, to include information as to when the Veteran's IVDS had its onset.  See Chotta v. Peake, 22 Vet. App. 80   (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63   (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the Board finds that a remand is necessary to obtain addendum medical opinions- preferably from the examiners who conducted the November and December 2013 audiological and back examinations-which fully discuss whether the Veteran's current hearing loss is associated with service, when the Veteran's IVDS had its onset, and the severity of his service-connected back disability since the May 3, 1994 effective date of service connection.  The AOJ should only arrange for the Veteran to undergo further audiological and/or back examination(s) if deemed necessary in the judgment of the individual(s) designated to provide the addendum opinions. 

The Board also points out that the retrospective opinion pertaining to the Veteran's IVDS and any decision with respect to the appeal for a higher rating for lumbar degenerative joint and disc disease may affect the appeal for higher initial ratings for lumbar radiculopathy of the right and left legs.  Hence, the back issue is inextricably intertwined with the lumbar radiculopathy issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

As for the appeal for higher initial ratings for the service-connected bilateral hip and knee disabilities, the Veteran was afforded VA hip and knee examinations in December 2013 to obtain information as to the severity of his disabilities.  Subsequent to this examination, the United States Court of Veterans Appeals (Court) held that, to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The reports of the December 2013 hip and knee examinations reflect that the ranges of active motion of the hips and knees were reported.  However, the Board cannot discern from the examination reports whether the Veteran's hips and knees were tested for pain in both weight-bearing and non-weight-bearing.  Also, the ranges of passive motion of the hips and knees were not provided.  See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 168-170.

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected hip and knee disabilities.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With respect to the claim for increased ratings for post-operative hallux valgus of the right and left feet, the evidence suggests that these disabilities may have worsened since the Veteran's last VA examination in April 2010.  For example, the April 2010 examination report indicates that the Veteran did not have an antalgic gait and that he was only using shoe inserts, as opposed to corrective shoes.  An August 2011 VA podiatry outpatient note and a January 2014 VA TBI consultation note, however, indicate that the Veteran was issued orthopedic shoes and that he walked with a somewhat widebased and antalgic gait, in a non-specific pattern. Given this evidence and the fact that the claim for increased ratings for the service-connected foot disabilities is otherwise being remanded to obtain additional treatment records, the Board finds that a new examination to obtain more contemporaneous medical findings should be conducted upon remand to assess the severity of the service-connected bilateral foot disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board points out that, as additional information will be obtained addressing the severity of the service-connected right and left foot scars during the VA foot examination, Board action on this claim, at this juncture, would be premature; hence, this matter is being remanded, as well.

Hence, the AOJ should arrange for the Veteran to undergo VA hip, knee, and foot examinations by appropriate medical professionals.  The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655 (a),(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to her by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to the remaining claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Lebanon Vista electronic records system (dated to December 2015).  Hence, there may be additional VA treatment records that have not yet been obtained.  In particular, a November 2015 VA podiatry note reflects that the Veteran was scheduled for follow up treatment for his feet in 3 months.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more remaining claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.  Adjudication of each higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Lebanon Vista electronic records system dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining matter(s) on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected right and left knee disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

Also for each knee, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of either knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any tibia or fibula impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected right and left hip disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of both hips on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and/or left hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of either hip; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally. the examiner should identify and comment on the existence or extent of, as appropriate, any flail joint or femur impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, for evaluation of his service-connected post-operative hallux valgus of the right and left feet.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

All symptoms relative to the Veteran's each foot disability should be set forth in detail.  For each foot, the examiner should also equate the level of impairment caused by all symptoms associated with the service-connected disability to "moderate," "moderately severe," or "severe" disability of the foot.

The examiner should also render findings pertinent to any associated foot scars, to include whether any scar causes any limited motion or loss of function.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the November 2013 VA audiology examination an addendum opinion addressing the etiology of the Veteran's current bilateral hearing loss.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from an audiologist or appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an audiologist or appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions. 

Based on a review of all pertinent lay and medical evidence, the opinion provider should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any hearing loss present at any point since approximately June 2006 (even if now asymptomatic or resolved) (a) had its onset during service; (b) if sensorineural hearing loss, was manifested to a compensable degree within the first post-service year; (c) is related to the documented instances of hearing loss and/or otitis media in the Veteran's service treatment records; (d) is related to his reported noise exposure in service, or (e) is otherwise medically-related to his service.

In addressing the above, the opinion provider must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the speech discrimination thresholds measured during the December 2006 VA audiology examination which meet the criteria for hearing loss under 38 C.F.R. § 3.385 (2017); all instances of hearing loss and other ear problems in the Veteran's service treatment records; and his reports of noise exposure in service.

Notably, the absence of documented evidence hearing loss in or shortly after service should not, alone, provide the sole basis for a negative opinion.  

In this regard, the opinion provider is advised that the Veteran is competent to report noise exposure and hearing loss in service, his symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion providers should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the December 2013 VA back examination an addendum retrospective opinion addressing the severity of the Veteran's service-connected back disability since the effective date of service connection.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions. 

Based on a review of all pertinent lay and medical evidence, the physician should provide a retrospective medical opinion addressing whether, at any point(s) since the May 1994 effective date of the award of service connection, the record reflects any change(s) in the severity of the Veteran's service-connected back disability; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

The physician should also specifically offer an opinion as to the approximate date that the Veteran's intervertebral disc syndrome had its onset.

In addressing the above, the opinion provider must consider and discuss all relevant medical and other objective evidence of record and all lay assertions. 
 
The opinion provider is advised that the Veteran is competent to his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion providers should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

9.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date(s) and time(s) of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any examination(s) scheduled in connection with any increased rating claim(s), in adjudicating each claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim  in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is  appropriate).

12.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


